Name: Commission Regulation (EEC) No 84/85 of 11 January 1985 fixing the sluice-gate prices and levies for pigmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 1 . 85 Official Journal of the European Communities No L 11 / 13 COMMISSION REGULATION (EEC) No 84/85 of 11 January 1985 fixing the sluice-gate prices and levies for pigmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organi ­ zation of the market in pigmeat ('), as last amended by Regulation (EEC) No 2966/80 (2), and in particular Articles 8 and 12 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 855/84 of 31 March 1984 on the calculation and the dis ­ mantlement of the monetary compensatory amounts applying to certain agricultural products (3), as last amended by Council Regulation (EEC) No 1004/84 (4), and in particular Article 1 thereof, world market prices to a corrective factor of 0,967445 used for the calculation of levies and sluice-gate prices ; Whereas, since sluice-gate prices and levies for pigmeat were last fixed by Regulation (EEC) No 2916/84 of 17 October 1984 (8) for the period 1 November 1984 to 31 Januaiy 1985, they must be fixed anew for the period 1 February to 30 April 1985 ; whereas such prices and levies should in principle be fixed by reference to feed grain prices for the period 1 August to 31 December 1984 ; Whereas, when the sluice-gate price applicable from 1 November, 1 February and 1 May is being fixed, trends in world market prices for feed grain are to be taken into account only if the value of the quantity of feed grain required varies by at least a specified minimum in relation to that used in calculating the sluice-gate price for the preceding quarter ; whereas this minimum was fixed by Regulation (EEC) No 2766/75 at 3 % ; Whereas the value of the quantity of feed grain varies by less than 3 % from that used for the preceding quarter ; whereas the sluice-gate prices should there ­ fore be maintained unchanged until 30 April 1985 ; Whereas, when the levies applicable from 1 November, 1 February and 1 May are being fixed, trends in world market prices for feed grain should be taken into account only if at the same time a new sluice-gate price is being fixed ; Whereas, since no new sluice-gate price is to be fixed, the levies should accordingly be maintained unchanged until 30 April 1985 ; Whereas, in the case of products falling within any of subheadings 02.01 B II c) 1 to 7, 15.01 A I , 16.01 A or 16.02 A II of the Common Customs Tariff, in respect of which the rate of duty has been bound within GATT, the levies should be limited to the amounts resulting from that binding ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, Whereas sluice-gate prices for pig carcases and for the other products specified in Article 1 of Council Regu ­ lation (EEC) No 2766/75 of 29 October 1975 esta ­ blishing the list of products for which sluice-gate prices are to be fixed and laying down the rules for fixing the sluice-gate prices for pig carcases (5), as last amended by Regulation (EEC) No 1905/83 (6), and levies for the products specified in Article 1 ( 1 ) of Regulation (EEC) No 2759/75, must be fixed in advance for each quarter in accordance with the methods of calculation laid down in Commission Regulation (EEC) No 2028/83 of 20 July 1983 fixing the levies and sluice-gate prices on pigmeat Q ; Whereas, pursuant to Council Regulation (EEC) No 855/84, the central rate used under the common agri ­ cultural policy has been subjected to a corrective factor of 1,033651 with effect from the 1984/85 marketing year ; whereas the corrected central rate has led to a change in the relationship between the Community price and the world market price ; whereas account should therefore be taken of this fact by subjecting O OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 307, 18 . 11 . 1980, p. 5 . (3) OJ No L 90 , 1 . 4 . 1984, p. 1 . (4) OJ No L 101 , 13 . 4. 1984, p. 2. 0 OJ No L 282, 1 . 11 . 1975, p. 25 . (6) OJ No L 190 , 14 . 7 . 1983, p. 1 . 0 OJ No L 199 , 22 . 7 . 1983 , p. 16 . (8) OJ No L 275, 18 . 10 . 1984, p . 28 . No L 11 / 14 Official Journal of the European Communities 12. 1 . 85 HAS ADOPTED THIS REGULATION : Article 1 of that Regulation shall be as shown by Regulation (EEC) No 2916/84. 2 . Provided that, in the case of products falling within any of subheadings 02.01 B II c) 1 to 7, 15.01 A I , 16.01 A or 16.02 A II of the Common Customs Tariff, in respect of which the rate of duty has been bound within GATT, the levy shall not exceed the amount resulting from that binding. Article 2 This Regulation shall enter into force on 1 February 1985 . 1 . For the period 1 February to 30 April 1985, the sluice-gate prices provided for in Article 12 of Regula ­ tion (EEC) No 2759/75 for the products specified in Article 1 of Regulation (EEC) No 2766/75 and the levies provided for in Article 8 of Regulation (EEC) No 2759/75 for the products specified in Article 1 ( 1 ) This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 January 1985 . For the Commission Frans ANDRIESSEN Member of the Commission